EXHIBIT 10.7


July 17, 2012




Irl F. Engelhardt
Chairman and Chief Executive Officer
Patriot Coal Corporation
12312 Olive Boulevard
St. Louis, Missouri 63141


Re: Agreement for the Provision of Interim Management Services - First Amendment


Dear Mr. Engelhardt:


This letter represents the first amendment (the “First Amendment”) to the
agreement between AP Services, LLC, a Michigan limited liability company (“APS”)
and Patriot Coal Corporation (the “Company”) dated July 9, 2012 (the “Engagement
Letter”). Unless otherwise modified herein, the terms and conditions of the
Engagement Letter remain in full force and effect.


STAFFING


APS will replace Ted Stenger as Chief Restructuring Officer of Patriot Coal
Corporation with Kenneth A. Hiltz, effective July 17, 2012. Attached is an
updated Exhibit A to reflect this change.


If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.


We look forward to working with you.


Sincerely yours,


AP Services, LLC


/s/ Kenneth A. Hiltz


Kenneth A. Hiltz
Authorized Representative




Acknowledged and Agreed to:
PATRIOT COAL CORPORATION
By:    /s/ Joseph W. Bean
Its:    Senior Vice President - Law & Administration
Dated:    7/19/12





#PageNum#



--------------------------------------------------------------------------------


AP Services, LLC




Exhibit A - Revised July 17, 2012




Temporary Staff
Individuals with Officer Positions


Name
Description
Hourly Rate1
Commitment
Full2 or Part3 Time
Kenneth A. Hiltz
Chief Restructuring Officer
$880
Full Time







Additional Temporary Staff


Name
Description
Hourly Rate1
Commitment
Full2 or Part3 Time
Dipes Patel
Associate
$345
Full Time
Christopher Blacker
Director
$620
Full Time
Scott Mell
Director
$665
Full Time
Robb McWilliams
Director
$665
Full Time





The parties agree that Exhibit A can be amended by APS from time to time to add
or delete staff, and the Monthly Staffing Reports shall be treated by the
parties as such amendments.




































_____________________________________


1 Standard hourly rates listed are prior to application of the 10% discount set
forth on Schedule 1. The hourly rate structure is further defined on Schedule 1.
2 Full time is defined as substantially full time.
3 Part time is defined as approximately 2-3 days per week, with some weeks more
or less depending on the needs and issues facing the Company at that time.

#PageNum#

